DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/1 2020 is been entered.	
Response to Arguments
Applicant's arguments filed 12/1/2020 have been fully considered but they are not persuasive. 
Rejection under 35 U.S.C. § 103 - Cerruti (US 2016/0374583) in view of Callahan (US 2008/0177168). 

Applicant has amended the independent claim to now recite that the central body comprises a rear exterior surface and that at least one of the connectors is mounted in a fixed manner on and extends from the rear exterior surface of the central body. Applicant argues that Cerruti does not teach this limitation. Upon further search and consideration, the claims are now rejected as discussed below in the current office action.
Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.






Claims 1-7 and 9 -12 are rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al (U.S. Patent Application Publication Number: US 2016/0374583 A1, hereinafter “Cerruti”- PREVIOUSLY CITED) in view of Callahan et al (U.S. Patent Application Publication Number: US 2008/0177168 A1, hereinafter “Callahan”- PREVIOUSLY CITED) and Del Mar et al (U.S. Patent Number: US 6117077, hereinafter “Del Mar”). 
Regarding claim 1, Cerruti teaches a portable electrocardiograph that is configured to be positioned around a neck of a patient (e.g. [0059]), the portable electrocardiograph comprising:  a central body (e.g. 200 and 300 Figs 1-4, 6 show a top 300 and bottom rear portion 200), a plurality of connectors (e.g. 221-225 Fig 3) and an electronic unit (e.g. 300 Fig 1-4, 6,[0039]-[0041]), wherein:
 each one of the connectors is suitable for receiving the electric signals detected by the respective electrode and for transmitting the electric signals to the electronic unit (e.g. [0033]-[0038]);
the central body comprises a rear exterior surface (the bottom and side walls of the central body 200 Figs 1-4, 6 Note: The examiner considers element 200 in Fig. 2 which comprises the bottom and side walls as the central body as the claimed rear surface with an exterior that is configured to face the chest) configured to face the chest of the patient when the electrocardiograph is in use;
each one of the other connectors is connected to the central body by means of a respective wire (e.g.  Fig 6 shows a plurality of wires to the electrodes 201-206) and the electronic unit (e.g.  300 Figs 1-4, 6) is configured to receive the electric signals from the connectors and to transmit the electric signals to an electronic device external to the electrocardiograph (e.g. [0041]). 
Cerruti does not specifically teach at least one of the connectors is mounted in a fixed manner on and extend from the rear exterior surface of the central body and that the wires connecting the connector to the electrodes can be wound and unwound and that the central body comprises winding/unwinding means configured to allow each wire to be unwound independently from the other wires and to allow each wire to be wound. 
	In an embodiment Callahan teaches a central body with a rear exterior surface (i.e. hub e.g. 410c Fig 4c) with connectors (i.e. electrode tabs e.g. 421e and 421f Fig 
Callahan teaches that it is well known to have a hub (e.g. 710 Fig 10A) that comprises retractable reels (e.g. 714 Fig 10A, B) that allow electrode leads (e.g. 712 Fig 10A, B) to be wound and unwound independently. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to modify the central body of Cerruti to include the winding/unwinding means as taught by Callahan in order to provide the predictable results of having a more manageable and user friendly wearable electrocardiograph.





Regarding claim 2, “modified” Cerruti teaches the invention as claimed and since the central body of Cerruti has been modified to hold the retractable reels as taught by Callahan as discussed above, the winding/ unwinding means wind up the wires inside the central body.
Regarding claims 3 and 5, “modified” Cerruti teaches the invention as claimed but does not specifically teach that the central body comprises a plurality of openings corresponding to the plurality of connectors, and wherein each one of the wires of the connectors passes through a respective opening of the central body. Callahan teaches a hub (e.g. 710 Figs 9 and 10a) with separate openings spaced from each other for each of the lead wires. Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the central body of “modified” Cerruti to include a plurality of openings corresponding to the plurality of connectors, and wherein each one of the wires of the connectors passes through a respective opening of the central body as taught by Callahan in order to provide the predictable results of ensuring that the wires do not get entangled while winding or unwinding and are thus more manageable.
Regarding claim 4, “modified” Cerruti teaches the invention as claimed and “modified” Cerruti further teaches that the central body further comprises a side wall and wherein each one of the wires passes through a respective opening placed on the side wall of the central body as discussed above.
Regarding claim 6,  “modified” Cerruti teaches the invention as claimed and Cerruti further teaches that the electrocardiograph can be worn with a necklace around the patient’s neck (e.g. [0059]) and therefore they teach that the central body comprises a hook configured for hanging the electrocardiograph, wherein the hook is arranged such that, when the electrocardiograph is positioned around the neck of a patient, the electrocardiograph spontaneously automatically assumes a predefined position with respect to the chest of the patient.






Regarding claim 7,  “modified” Cerruti teaches the invention as claimed and since  “modified” Cerruti teaches the claimed structure, “modified” Cerruti teaches when the electrocardiograph is in use the electrocardiograph assumes a predefined position with respect to the chest of the patient, wherein the arrangement of the openings is defined on a basis of the predefined position of the electrocardiograph with respect to the chest of the patient such that each opening is oriented in a direction of a correct placement of the electrode to be associated to the respective connector.
Regarding claim 9, “modified” Cerruti teaches the invention as claimed except for the winding/unwinding means being configured to allow all the wires to be wound at the same time. Callahan teaches a hand crank that allows the reels to be simultaneously wound (e.g. [0083]). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of “modified” Cerruti to include a hand crank that allows the reels to be simultaneously wound as taught by Callahan in order to provide the predictable results of reducing the possibility of the wires getting entangled and making the device more user-friendly.
Regarding claim 10, “modified” Cerruti teaches the invention as claimed and since they teach separate retractable reels as taught by Callahan as discussed above they teach that the winding/unwinding means comprise a plurality of drums mounted in a rotatable manner inside the central body, each one of the drums being associated to a single wire.
Regarding claim 11, “modified” Cerruti Callahan teaches the invention as claimed and  “modified” Cerruti further teaches an assembly for acquiring an electrocardiogram, the assembly comprising; an electrocardiograph according to claim 1 (as discussed 
Regarding claim 12, “modified” Cerruti teaches the invention as claimed and Cerruti further teaches that the connectors in rear surface 200 are connected to terminals connected to wires (e.g. 211 -216 Fig 3) that have electrodes (e.g. 201-206 Fig 3) on the other end (e.g. Figs. 2-4) and since the terminals can are configured to be inserted and capable of being removed the connectors are configured to be removeably attached to the electrodes.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cerruti et al (U.S. Patent Application Publication Number: US 2016/0374583 A1, hereinafter “Cerruti”- PREVIOUSLY CITED) in view of Callahan et al (U.S. Patent Application Publication Number: US 2008/0177168 A1, hereinafter “Callahan”- PREVIOUSLY CITED) and Del Mar et al (U.S. Patent Number: US 6117077, hereinafter “Del Mar”) and Marek et al (U.S. Patent Number: US 9585584, hereinafter “Marek”- PREVIOUSLY CITED).
Regarding claim 8, Cerruti in view of Callahan and Del Mar teaches the invention as claimed and further Cerruti teaches an adhesive patch (e.g. 230 figs 3 and 6). They do not specifically teach at least one flexible wing, and wherein the at least one of the connectors which is mounted in a fixed manner on the rear surface of the central body is mounted on the flexible wing. Marek teaches a physiological monitoring device with a flexible substrate (e.g. 103 Fig. 15) and a connector mounted on the flexible substrate (e.g. 129 Fig 15). Therefore it would have been obvious to a person having ordinary skill in the art at the time of the invention to further modify the teachings of Cerruti in view of 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MALLIKA DIPAYAN FAIRCHILD whose telephone number is (571)270-7043.  The examiner can normally be reached on Monday- Friday 8 am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792